Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 1 of 9   PageID #: 344



  953860v1
  WATANABE ING LLP
  A Limited Liability Law Partnership

  SETH M. REISS             #2774-0
  LISA M. YANG              #10360-0
  First Hawaiian Center
  999 Bishop Street, Suite 1250
  Honolulu, Hawaii 96813
  Telephone: (808) 544-8300
  Facsimile: (808) 544-8399
  E-mails:    seth.reiss@lex-ip.com; lyang@wik.com
  Attorneys for Defendants
  SNT JEWELS dba KINGOFSS925,
  VEEVIANNIE NIKOGHOSSIAN, and HAROUT
  NIKOGHOSSIAN aka HARRY NIKOGHOSSIAN
  aka HAROLD NIKOGHOSSIAN

                     IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

   XUEMEI DEVINE dba ANELA’S                  CIVIL NO. 21-00113 DKW-WRP
   JEWELRY and CHARLES DEVINE
   dba ANELA’S JADE,                          DEFENDANTS SNT JEWELS dba
                                              KINGOFSS925, VEEVIANNIE
                  Plaintiffs,                 NIKOGHOSSIAN, AND HAROUT
                                              NIKOGHOSSIAN aka HARRY
             v.                               NIKOGHOSSIAN aka HAROLD
   SNT JEWELS dba KINGOFSS925;                NIKOGHOSSIAN’S ANSWER TO
   VEEVIANNIE NIKOGHOSSIAN;                   COMPLAINT FOR COPYRIGHT
   HAROUT NIKOGHOSSIAN aka                    INFRINGEMENT FILED ON
   HARRY NIKOGHOSSIAN aka                     FEBRUARY 24, 2021;
   HAROLD NIKOGHOSSIAN; DOE                   CERTIFICATE OF SERVICE
   DEFENDANTS 1-10,

                  Defendants.
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 2 of 9            PageID #: 345




         DEFENDANTS SNT JEWELS dba KINGOFSS925, VEEVIANNIE
            NIKOGHOSSIAN, AND HAROUT NIKOGHOSSIAN aka
          HARRY NIKOGHOSSIAN aka HAROLD NIKOGHOSSIAN’S
         ANSWER TO COMPLAINT FOR COPYRIGHT INFRINGEMENT
                    FILED ON FEBRUARY 24, 2021


        Defendants SNT JEWELS dba KINGOFSS925, VEEVIANNIE

  NIKOGHOSSIAN, and HAROUT NIKOGHOSSIAN aka HARRY

  NIKOGHOSSIAN aka HAROLD NIKOGHOSSIAN (“Defendants”), by and

  through their attorneys, WATANABE ING LLP, hereby submit their Answer to

  Complaint for Copyright Infringement (the “Complaint”) filed by Plaintiffs

  XUEMEI DEVINE dba ANELA’S JEWELRY (“X Devine”) and CHARLES

  DEVINE dba ANELA’S JADE (“C Devine”) (collectively, “Plaintiffs”), and

  allege and aver as follows:

                                  FIRST DEFENSE

        1.     The Complaint fails to state a claim upon which relief can be granted.

                                SECOND DEFENSE

        2.     With respect to the allegations contained in paragraphs 1, 25, and 29

  of the Complaint, Defendants respond that the documents referred to in those

  paragraphs speak for themselves. Defendants deny any allegations inconsistent

  with the documents referred to in paragraphs 1, 25, and 29, and deny any

  remaining allegations in paragraphs 1, 25, and 29 of the Complaint.



                                           2
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 3 of 9              PageID #: 346




        3.     The allegations contained in paragraphs 1, 2, 3 and 4 of the Complaint

  are allegations of law and not fact and/or are legal conclusions to which no

  response is required. To the extent a response is required, Defendants deny the

  allegations and deny all remaining allegations in paragraphs 1, 2, 3 and 4 of the

  Complaint.

        4.     Defendants are without knowledge or information sufficient to form a

  belief as to the truth or falsity of the allegations contained in paragraphs 5, 6, 12,

  13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, and 30 of the Complaint and,

  therefore deny the same and leave Plaintiffs to their proof.

        5.     Defendants admit the allegations contained in paragraphs 8 and 9 of

  the Complaint.

        6.     Defendants deny the allegations contained in paragraphs 7, 32, 33, 34,

  35, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 50, 51, 52, 53, 54, 55, 57, 58, 59,

  60, 61, 62, 63, 64, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 77, 78, 79, 80, 81, and 82

  of the Complaint.

        7.     In response to the allegations contained in paragraphs 31, 36, 49, 56,

  65 and 76 of the Complaint, Defendants repeat and reallege their responses to the

  allegations incorporated by reference in those paragraphs.

        8.     In response to the allegations contained in paragraph 10 of the

  Complaint, Defendants admit that Veevieanne and Harout are husband and wife


                                             3
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 4 of 9            PageID #: 347




  and admit that they arranged to have articles of incorporation for an entity named

  Pacific Trading U.S.A., Inc. filed with the Business Registration Division of the

  Department of Commerce and Consumer Affairs. With respect to the remaining

  allegations contained in paragraph 10, Defendants respond that the documents

  referred to speak for themselves, deny any allegations inconsistent with the

  documents referred to, and deny any remaining allegations.

        9.       In response to the allegations contained in paragraph 11 of the

  Complaint, Defendants admit they are engaged in the design, manufacture and sale

  of jewelry on a wholesale and retail basis, deny that they were involved in the

  manufacture of the jewelry depicted and described in the Complaint, and are

  without knowledge sufficient to either admit or deny the remaining allegations

  contained in paragraph 11 and, therefore, deny the same and leave Plaintiffs to

  their proof.

        10.      In response to the allegations contained in paragraph 27 of the

  Complaint, Defendants deny that they copied Plaintiffs’ Works. Defendants are

  without knowledge or information sufficient to form a belief as to the truth or

  falsity of the remaining allegations contained in paragraph 27 and therefore deny

  same and leave Plaintiffs to their proof.

        11.      In response to the allegations contained in paragraph 28 of the

  Complaint, Defendants deny that they are continuing to sell Infringing Copies of


                                              4
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 5 of 9             PageID #: 348




  Plaintiffs’ Works. Defendants are without knowledge or information sufficient to

  form a belief as to the truth or falsity of the remaining allegations contained in

  paragraph 28 and therefore deny same and leave Plaintiffs to their proof.

                                   THIRD DEFENSE

         12.   Defendants deny any and all allegations contained in the Complaint

  which are not specifically admitted herein, including, but not limited to the

  allegations in the Prayer for Relief, and all other allegations not previously

  addressed in this Answer.

                                 FOURTH DEFENSE

         13.   This Court lacks jurisdiction over the state claims and/or that the state

  law claims, or some of them, are preempted by federal law and/or the Copyright

  Act.

                                   FIFTH DEFENSE

         14.   Plaintiffs have failed to join an indispensable party.

                                   SIXTH DEFENSE

         15.   Defendants give notice that they intend to rely upon the defenses of

  waiver, acquiescence, estoppel, unclean hands and/or inequitable conduct.

  Plaintiffs are aware that third parties in China are manufacturing, offering for sale

  and selling what Plaintiffs refer to as their copyright protected Works, without

  notice that the Works are or may be copyright protected but, upon information and


                                             5
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 6 of 9            PageID #: 349




  belief, Plaintiffs have taken no action and/or have not made commercially

  reasonable efforts to stop such third parties from engaging in this conduct.

                                   SEVENTH DEFENSE

        16.    Defendants give notice that they intend to raise the defense that

  Plaintiffs are not the owner of the copyrights in the Works and/or that Plaintiffs

  have abandoned any copyright ownership that they may have had in the Works by

  virtue of their conduct or inaction.

                                   EIGHTH DEFENSE

        17.    Defendants give notice that they may rely upon the defenses of laches

  and/or statute of limitations.

                                    NINTH DEFENSE

        18.    Defendants give notice that they intend to rely upon the defenses of

  express or implied license, permissions and/or consent. Defendants repeat and

  incorporate herein the allegations set forth in its Sixth Defense hereinabove.

                                    TENTH DEFENSE
        19.    Defendants give notice that they intend to rely upon the defenses that

  Defendants are bona fide purchasers of the Works with the right to distribute the

  Works throughout the world, and/or that Defendants were innocent infringers.




                                            6
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 7 of 9            PageID #: 350




                                ELEVENTH DEFENSE

        20.     Defendants give notice that they may rely upon the defenses of fraud

  on the Copyright Office.

                                TWELFTH DEFENSE

        21.     Defendants give notice that they may rely upon the defense of misuse

  of proprietary rights including, inter alia, unlawful tying and/or monopolistic trade

  practices.

                              THIRTEENTH DEFENSE

        22.     Defendants give notice that they intend to rely upon the defense that

  Plaintiffs failed to mitigate their damages.

                              FOURTEENTH DEFENSE

        23.     Defendants give notice that they intent to rely upon the defenses that

  the damages complained of by Plaintiffs, or some of them, were caused by

  Plaintiffs’ own acts and/or omissions or the acts and/or omissions of others and not

  Defendants.

                               FIFTEENTH DEFENSE
        24.     Defendants give notice that they may rely upon the defense that

  Plaintiffs, or one of them, lack standing to bring the causes of action pled, or some

  of them.




                                             7
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 8 of 9             PageID #: 351




                               SIXTEENTH DEFENSE

        25.    Defendants give notice that they intend to rely upon the defense that

  Plaintiffs’ actions and/or inactions contributed to the alleged infringement and

  unfair competition, and/or encouraged others, including Defendants, to engage in

  the acts Plaintiffs now complain of.

                             SEVENTEENTH DEFENSE

        26.    Defendants reserve the right to assert additional defenses that may be

  revealed through investigation, discovery, and or trial. In particular, Defendants

  state that: (1) the Complaint is couched in conclusory terms, and therefore

  Defendants cannot fully anticipate all affirmative defenses that may be available to

  them in this action; and (2) Defendants are still in the process of investigating

  Plaintiffs’ claims and Defendants’ defenses. Defendants therefore reserve the right

  to assert additional defenses if and when they discover such affirmative defenses

  are applicable.

        WHEREFORE, Defendants pray as follows:

        A.     That the Complaint be dismissed with prejudice;

        B.     That Defendants be awarded their costs and reasonable attorneys’

  fees; and

        C.     That the Court award such other and further relief as it deems just and

  proper.


                                            8
Case 1:21-cv-00113-DKW-WRP Document 26 Filed 05/24/21 Page 9 of 9   PageID #: 352




              DATED: Honolulu, Hawai‘i, May 24, 2021.

                                     /s/ Seth M. Reiss
                                     SETH M. REISS
                                     LISA M. YANG
                                     Attorneys for Defendants
                                     SNT JEWELS dba KINGOFSS925,
                                     VEEVIANNIE NIKOGHOSSIAN, and
                                     HAROUT NIKOGHOSSIAN aka HARRY
                                     NIKOGHOSSIAN aka HAROLD
                                     NIKOGHOSSIAN




                                       9
